United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF AGRICULTURE, U.S.
FOREST SERVICE, Porterville, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1085
Issued: February 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 3, 2018 appellant filed a timely appeal from a November 14, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a left wrist condition
causally related to the accepted August 4, 2017 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

FACTUAL HISTORY
On August 9, 2017 appellant, then a 20-year-old firefighter, filed a traumatic injury claim
(Form CA-1) alleging that, on August 4, 2017, he sprained his left wrist when a log fell and struck
it while clearing roads. On the reverse side of the claim form a supervisor stated that, while moving
a cut round of wood, appellant slipped and fell to the ground, the round dislodged from his grip,
and fell, landing on the left wrist, which had hit the ground from the slip.
Following the August 4, 2017 incident, appellant was transported by ambulance to the
Sonora Regional Medical Center emergency department. The paramedic’s report noted that
appellant complained of left wrist pain after a log struck it. The preliminary medical assessment
was left wrist closed fracture. An August 4, 2017 left wrist x-ray revealed “normal wrist findings.”
There was normal bony alignment with no evidence of fracture, no soft tissue swelling, and no soft
tissue gas or opaque foreign body.
Appellant was treated in the emergency department by Matthew A. Williamson, a certified
physician assistant (PA-C) and Dr. Steve C. Wang, an emergency medicine specialist and general
surgeon. He was diagnosed with an “[i]njury of left wrist,” prescribed Motrin and a wrist splint,
and was discharged later that same day. An August 4, 2017 attending physician’s report similarly
noted a diagnosis of left wrist injury.
By development letter of October 3, 2017, OWCP advised appellant that the evidence
submitted in support of his claim was insufficient to establish entitlement to FECA benefits. It
explained that the August 4, 2017 left wrist x-ray was normal, and Dr. Wang’s treatment records
and report did not include a specific medical diagnosis or an opinion on causal relationship.
OWCP explained that the doctor’s notation of a nonspecific left wrist injury would not suffice. It
afforded appellant 30 days to submit additional medical evidence.3 No response was received.
By decision dated November 14, 2017, OWCP denied appellant’s traumatic injury claim.
It found that he had established that the August 4, 2017 incident occurred as alleged, but also found
the medical evidence of record was insufficient to establish a diagnosed medical condition in
connection with the accepted employment incident. Consequently, OWCP denied the claim
finding that appellant had failed to establish the medical component of fact of injury thereby not
meeting the requirements for an injury as defined by FECA.4

3

The October 30, 2017 development letter was returned as undeliverable. However, in a November 14, 2017
telephone conversation (Form CA-110 notes), appellant acknowledged receipt of the mail, but stated that he returned
it because the employing establishment reportedly would take care of everything. OWCP reiterated that he needed to
submit “better medical evidence” to support his claim.
4

Although OWCP ostensibly confirmed appellant’s correct mailing address during its November 14, 2017
telephone conversation, the November 14, 2017 decision was similarly returned as undeliverable. Appellant later
advised OWCP that he provided the wrong street address. OWCP subsequently forwarded copies of both the
October 3, 2017 development letter and the November 14, 2017 decision to appellant’s correct street address.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7 To
determine if an employee sustained a traumatic injury in the performance of duty, OWCP begins
with an analysis of whether fact of injury has been established.8 Generally, fact of injury consists
of two components that must be considered in conjunction with one another. The first component
is whether the employee actually experienced the employment incident that allegedly occurred.9
The second component is whether the employment incident caused a personal injury.10 An
employee may establish that an injury occurred in the performance of duty as alleged, but fail to
establish that the disability or specific condition for which compensation is being claimed is
causally related to the injury.11
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.12 A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.13 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).14

5

Supra note 1.

6
J.P., Docket No. 18-1165 (issued January 15, 2019); Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55
ECAB 179 (2003).
7

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

8

T.H., 59 ECAB 388, 393-94 (2008).

9

Elaine Pendleton, 40 ECAB 1143 (1989).

10

John J. Carlone, 41 ECAB 354 (1989).

11

Shirley A. Temple, 48 ECAB 404, 407 (1997).

12

T.H., supra note 8; Robert G. Morris, 48 ECAB 238 (1996).

13

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

14

Id.

3

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left wrist
condition causally related to the accepted August 4, 2017 employment incident.
The August 4, 2017 a paramedic’s report is insufficient to establish appellant’s entitlement
to FECA benefits. Lay personnel such as physician assistants and paramedics are not considered
physicians as defined under FECA and, thus, are not competent to render medical opinions.15
The August 4, 2017 emergency department treatment records and Dr. Wang’s report
contained an assessment of a nonspecific left wrist injury. The Board finds that Dr. Wang’s
assessment of left wrist injury is a description of a symptom rather than a clear diagnosis of a
medical condition.16 As such, this report is insufficient to establish that appellant sustained an
employment-related injury.
Lastly, appellant’s August 4, 2017 left wrist x-ray was interpreted as normal. Without a
diagnosis or assessment of a left wrist condition, this report is insufficient to establish appellant’s
claim for a work-related injury.
There is no evidence of record that establishes a medical diagnosis in connection with the
accepted employment incident. Accordingly, the Board finds that appellant has not met his burden
of proof to establish a left wrist condition causally related to the accepted August 4, 2017
employment incident.
On appeal, appellant argues that his August 4, 2017 medical treatment, including the cost
of ambulance services, should be covered because he was transported from work to the hospital.
The August 4, 2017 attending physician’s report (Part B) appears to be associated with a Form
CA-16 (Authorization for Examination and/or Treatment), which if properly executed would
relieve appellant of financial responsibility for the medical service(s) received.17 However, the
current record does not include a properly executed Form CA-16 authorizing medical treatment
(Part A).

15

5 U.S.C. § 8101(2) of FECA provides as follows: a physician includes surgeons, podiatrist, dentists, clinical
psychologists, optometrist, chiropractors, and osteopathic practitioners within the scope of their practice as defined by
State law. Lay individuals are not competent to render a medical opinion under FECA. See A.P., Docket No. 18-0238
(issued July 20, 2018); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006).
16

See J.T., Docket No. 17-0462 (issued August 9, 2018); see also P.S., Docket No. 12-1601 (issued January 2,
2013); C.F., Docket No. 08-1102 (issued October 10, 2008).
17

Where an employing establishment properly executes a Form CA-16 authorizing medical treatment related to a
claim for a work injury, the form creates a contractual obligation, which does not involve the employee directly, to
pay for the cost of the examination/treatment regardless of the action taken on the claim. See N.B., Docket No. 170927 (issued April 18, 2018); Tracy P. Spillane, 54 ECAB 608 (2003). The period for which treatment is authorized
by a Form CA-16 is limited to 60 days from the date of issuance, unless terminated earlier by OWCP. See 20 C.F.R.
§ 10.300(c).

4

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left wrist
condition causally related to the accepted August 4, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the November 14, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 12, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

